Citation Nr: 1725829	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 18, 2009 for the grant of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  By that decision, the Veteran was awarded a 100 percent disability rating for his service connected PTSD, effective June 18, 2009.  The Veteran disagreed with the decision regarding the assigned effective date and appealed to the issue to the Board.  Following appeal from the July 2010 determination, jurisdiction over the appeal was transferred back to the Boston Regional Office (RO).

In a January 2010 decision, the Board continued the initial 30 percent evaluation for the period prior to June 21, 2006 and granted an increased rating to 70 percent from June 21, 2006, for the Veteran's PTSD.  The Board also remanded the Veteran's claim for entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  A January 2010 rating decision effectuated the Board's grant of 70 percent for PTSD, effective June 21, 2006.  On remand, entitlement to a TDIU was granted, effective June 21, 2006, and the Veteran did not appeal the assigned effective date.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board. 

The Veteran testified before a Veterans Law Judge (VLJ) at a video conference hearing held in August 2016.  A transcript of that hearing is of record. 


FINDING OF FACT

On June 15, 2017 the Board was notified that the appellant died in May 2017.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


